Appeal from a judgment of the County Court of Albany County, rendered July 26, 1978, upon a verdict convicting defendant of the crime of assault in the first degree. Defendant repeatedly punched and kicked his victim into a comatose state. The proof of his guilt, which included admissions, was overwhelming. Under the circumstances in which he administered this vicious "stomping”, we have no difficulty in concluding that the rubber boots he was wearing at the time were properly found to have been a "dangerous instrument” (Penal Law, § 10.00, subd 13; People v *987Rumaner, 45 AD2d 290). All of the issues raised by defendant have been considered and none of the claimed pretrial or trial improprieties warrant a reversal. If any errors were committed, they were not prejudicial and would be regarded as harmless. The sentence, contrary to defendant’s assertion, was not excessive. Judgment affirmed. Greenblott, J. P., Kane, Main, Mikoll and Herlihy, JJ., concur.